EXHIBIT EXECUTION COPY SUPPLEMENTAL REMARKETING AGREEMENT May 6, Banc of America Securities LLC Hearst Tower 214 North Tryon Street Charlotte, North Carolina 28255 Merrill Lynch, Pierce, Fenner & Smith Incorporated 4 World Financial Center New York, New York 10080 Lehman Brothers Inc. 745 Seventh Avenue New York, New York 10019 Morgan Stanley & Co. Incorporated 1585 Broadway, Floor 32 New York, New York 10036 Citigroup Global Markets Inc. 388 Greenwich Street New York, New York 10013 RBC Capital Markets Corporation Three World Financial Center 200 Vesey Street, 9th Floor New York, NY 10281 Deutsche Bank Securities Inc. 60 Wall Street New York, New York 10005 Wachovia Capital Markets, LLC One Wachovia Center, DC-6 301 South College Street Charlotte, North Carolina 28288 J.P. Morgan Securities Inc. 277 Park Avenue, 14th Floor New York, New York 10172 Wedbush Morgan Securities Inc. 1000 Wilshire Boulevard Los Angeles, California 90017 The Bank of New York 101 Barclay Street, 8W New York, New York10286 Attention: Corporate Trust Division – Corporate Finance Unit Ladies and Gentlemen: This Supplemental Remarketing Agreement is dated as of May 6, 2008 (this “Agreement”)by and among PNM Resources, Inc., a New Mexico corporation (the “Company”), Banc of America Securities LLC, Citigroup Global Markets Inc., Deutsche Bank Securities Inc., J.P. Morgan Securities Inc., Lehman Brothers Inc., Merrill Lynch, Pierce, Fenner& Smith Incorporated, Morgan Stanley & Co.
